DETAILED ACTION
This is the Final Office Action for application number 16/785,422 WASHING CONTAINER, filed on 2/7/2020. Claims 1-20 are pending. This Final Office Action is in response to applicant’s reply dated 6/28/2021.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2014-0005530) in view of Savedra (US D221,768).
Regarding claim 1 Lee shows a container (10; Fig. 1), comprising: a base portion (11, 13a, 16; Fig. 2); a wall portion (shown at 10; Fig. 2) positioned on the base portion and having a back portion (right wall portion near 13; Fig. 2); a hump (13a) 
Regarding claim 2 Lee shows the container of claim 1, wherein the back portion has a height that is higher than other heights of the wall portion (as seen in Fig. 2).
Regarding claim 4 Lee shows the container of claim 2, wherein the back portion is curved with a convex side adjacent an interior of the container (top convex portion, where the line at 15 connects; Fig. 2).
Regarding claim 5 Lee shows the 
Regarding claim 6 Lee shows the container of claim 5, wherein the hump is concave on a first side (right side as shown in Fig. 2) and convex on a second side (left side as shown in Fig. 2).
Regarding claim 7 Lee shows the container of claim 6, wherein the concave side of the hump (right side of 13a) faces a convex side of the back portion (Fig. 2).
Regarding claim 8 Lee shows the container of claim 6, wherein the convex side of the hump (left side of 13a in Fig. 2) faces away from the convex side of the back portion (Fig. 2).
Regarding claim 9 Lee shows the container of claim 1, wherein the hump divides the base portion into two open chamber portions (spaces left and right of 13a are the open chambers as shown in Fig. 2), a first open chamber portion positioned between the hump and the back portion (right side of 13a), and a second open chamber portion positioned between the hump and a side opposite of the back portion (left side of 13a; Fig. 2).
Regarding claim 10 Lee shows the container of claim 9, wherein the plug (20) is positioned in a plug aperture (12) in the second open chamber portion (Fig. 2).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2014-0005530) in view of Savedra (US D221,768) in view of Lopez (US 2003/0070219).
Regarding claim 3 Lee shows the container of claim 2, with a handle (15) but fails to show wherein the back portion includes the handle.  However, Lopez in a similar device shows a back portion (68) that includes a handle (58; capable of being used as a handle).  Therefore it would have been obvious to one of ordinary skill in the art before .
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2014-0005530) in view of Savedra (US D221,768) in view of Wanner (AU 542759 B3).
Regarding claim 11 Lee shows the container of claim 10, wherein the plug is mushroom-shaped (Fig. 2; zoomed in portion shows the mushroom shape of the plug) but fails to show the plug with a resilient top portion that covers drain apertures in the second open chamber portion.  However, Wanner shows wherein the plug (11; Fig. 1) is mushroom-shaped (as shown; Fig. 1) with a resilient top portion (39; Figs. 1 & 4; page 4, lines 30-32) that covers (as shown; Fig. 1; page 4, lines 1-20; page 5, lines 1-15) drain apertures (27; Figs. 1 & 4) in the second open chamber portion (14).  Therefore in order to improve the seal of the drain (Lee; paragraph (0013)), it would have been obvious to one of ordinary skill in the art to modify Lee's plug to incorporate Warmer's mushroom-shaped plug with a resilient top portion, because as Wanner discloses the mushroom-shaped plug with a resilient top portion prevents the plug from being lost (Wanner; page 2, lines 10-30). 
Regarding claim 12 Lee as combined shows the container of claim 11, but Lee fails to show wherein the resilient top portion of the plug is adapted to flip up to allow fluid in the second open chamber portion to pass through the drain apertures, and to flip down to cover the drain apertures and prevent fluid from passing through the drain apertures.  However, Wanner discloses wherein the resilient top portion (39, Figs. 1,4; page 4, lines 30-32) of the plug (11) is adapted to flip up (flipped up position as shown; 
Regarding claim 13 Lee as combined shows the container of claim 12, where in the plug is removable from the plug aperture (20: Fig. 1 as shown Fig. 2).
Regarding claim 14 Lee as combined shows the container of claim 12, but fails to show wherein the drain apertures are positioned circularly around the plug aperture.  However, Wanner discloses wherein the drain apertures (27; Fig. 4) are positioned circularly around (as shown; Figs. 1,4) the plug aperture (31), in order to improve the seal of the drain (Lee; ¶ [0013]), therefore it would have been obvious to one of ordinary skill in the art to modify Lee's plug aperture to incorporate Wanner's drain apertures positioned circularly around the plug aperture, because as Wanner discloses the drain apertures are positioned circularly around the plug aperture prevent the plug from being 
Regarding claim 15 Lee shows a container (10; Fig. 1), comprising: a base portion (11, 13a, 16; Fig. 2); a wall portion (shown at 10; Fig. 2) positioned on the base portion and having a back portion (right wall portion near 13; Fig. 2); an asymmetric hump (13a) positioned on the base portion; and a resilient plug (20; made of rubber; ¶ [0006, 0024]) that covers a plug aperture (12) in the base portion (Fig. 2), but fails to show the hump portion having an outer edge which is defined by its protrusion from the base portion, wherein a channel is formed between the outer edge of the hump and the wall portion such that a top of the base portion is continuously planar around the entire outer edge of the hump.  However, Savedra shows in a similar baby bath device a hump (shown at 5-5 line) having an outer edge which is defined by its protrusion from the base portion (shown at line 4), wherein a channel is formed between the outer edge of the hump and the wall portion (Fig. 5, channel between wall and hump) such that a top of the base portion is continuously planar around the entire outer edge of the hump (Fig. 2).  Savedra shows the channel allows drainage from plane at 4 to the lower section to the right of the hump (Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include a channel around the hump for the purpose of drainage around the hump as shown by Savedra.
 Lee shows wherein the plug is mushroom-shaped (Fig. 2; zoomed in portion shows the mushroom shape of the plug) but fails to show the plug with a resilient top portion that covers drain apertures in the second open chamber portion.  However, 
Regarding claim 16 Lee as combined shows the container of claim 15, but Lee fails to show wherein the resilient top portion of the plug is adapted to flip up to allow fluid in the second open chamber portion to pass through the drain apertures, and to flip down to cover the drain apertures and prevent fluid from passing through the drain apertures.  However, Wanner discloses wherein the resilient top portion (39, Figs. 1,4; page 4, lines 30-32) of the plug (11) is adapted to flip up (flipped up position as shown; Fig. 3; page 5. lines 10-30) to allow fluid in the second open chamber portion to pass through the drain apertures (water is allowed through apertures 27 (drain apertures) in the sink 14 (second open chamber portion) when the dome shaped diaphragm 39 is in the flipped up position as shown in Fig. 3; page 5, lines 10-30). and to flip down (flipped down position as shown; Fig. 1; page 5, lines 10-30) to cover the drain apertures and prevent fluid from passing through the drain apertures (water is stopped from flowing through apertures 27 (drain apertures) in the sink 14 (second open chamber portion) when the dome shaped diaphragm 39 is in the flipped down position as shown in Fig. 1; page 5, lines 10-30). Therefore, in order to improve the seal of the drain (Lee; 
Regarding claim 17 Lee as combined shows the container of claim 15, but fails to show wherein the drain apertures are positioned circularly around the plug aperture.  However, Wanner discloses wherein the drain apertures (27; Fig. 4) are positioned circularly around (as shown; Figs. 1,4) the plug aperture (31), in order to improve the seal of the drain (Lee; ¶ [0013]), therefore it would have been obvious to one of ordinary skill in the art to modify Lee's plug aperture to incorporate Wanner's drain apertures positioned circularly around the plug aperture, because as Wanner discloses the drain apertures are positioned circularly around the plug aperture prevent the plug from being lost and improve sealing by providing a firm contact (Wanner; page 2, lines 10-30; page 5, lines 1-10).
Regarding claim 18 Lee shows a container (10; Fig. 1), comprising: a base portion (11, 13a, 16; Fig. 2); a wall portion (shown at 10; Fig. 2) positioned on the base portion and having a back portion (right wall portion near 13; Fig. 2); an asymmetric hump (13a) positioned on the base portion; wherein the hump divides the base portion into two open chamber portions (spaces left and right of 13a are the open chambers as shown in Fig. 2), a first open chamber portion positioned between the hump and the back portion (right side of 13a), and a second open chamber portion positioned between the hump and a side opposite of the back portion (left side of 13a; Fig. 2); but fails to show the hump portion having an outer edge which is defined by its protrusion from the 
Lee shows a resilient plug (20; made of rubber; ¶ [0006, 0024]) positioned within a plug aperture (12) in the base portion (Fig. 2). Lee shows wherein the plug is mushroom-shaped (Fig. 2; zoomed in portion shows the mushroom shape of the plug) but fails to show the plug with a resilient top portion that covers drain apertures in the second open chamber portion.  However, Wanner shows wherein the plug (11; Fig. 1) is mushroom-shaped (as shown; Fig. 1) with a resilient top portion (39; Figs. 1 & 4; page 4, lines 30-32) that covers (as shown; Fig. 1; page 4, lines 1-20; page 5, lines 1-15) drain apertures (27; Figs. 1 & 4) in the second open chamber portion (14).  Therefore in order to improve the seal of the drain (Lee; paragraph (0013)), it would have been obvious to one of ordinary skill in the art to modify Lee's plug to incorporate Warmer's mushroom-shaped plug with a resilient top portion, because as Wanner discloses the 
 Regarding claim 19 Lee as combined shows the container of claim 18, wherein the hump is concave on a first side (right side as shown in Fig. 2) and convex on a second side (left side as shown in Fig. 2).
Regarding claim 20 Lee as combined shows the container of claim 19, wherein the concave side of the hump (right side of 13a) faces a convex side of the back portion (Fig. 2).
Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive. Applicant’s arguments to the current amendment have been addressed above in the body of this action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dunn (US 5,963,993) shows a baby bath device with a hump and a channel around the hump. Davis (US Pub. 2006/0143819) shows the general state of the art of a similar bath device for children. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        8/2/2021